Case 19-13273-VFP   Doc 249    Filed 07/17/19 Entered 07/18/19 09:09:32   Desc Main
                              Document      Page 1 of 4
Case 19-13273-VFP   Doc 249    Filed 07/17/19 Entered 07/18/19 09:09:32   Desc Main
                              Document      Page 2 of 4
Case 19-13273-VFP   Doc 249    Filed 07/17/19 Entered 07/18/19 09:09:32   Desc Main
                              Document      Page 3 of 4
Case 19-13273-VFP   Doc 249    Filed 07/17/19 Entered 07/18/19 09:09:32   Desc Main
                              Document      Page 4 of 4
